Exhibit 10.1
 
 
Execution Version


SECOND AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT AND
PROMISSORY NOTES AND FIRST AMENDMENT TO SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND PROMISSORY
NOTES AND FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment” or “Second
Amendment”) is entered into as of December 16, 2011, by and among Neurologix,
Inc., a Delaware corporation (the “Company”), General Electric Pension Trust,
Corriente Master Fund, L.P. and Palisade Concentrated Equity Partnership II,
L.P. (each individually a “Lender,” and collectively the “Lenders”).
 
Reference is made to that certain Note and Warrant Purchase Agreement, dated as
of December 6, 2010, by and among the Company and the Lenders, as amended by the
First Amendment to the Note and Warrant Purchase Agreement and Secured Senior
Convertible Promissory Notes, dated as of October 28, 2011, by and among the
Company and the Lenders (as in effect immediately prior to the effectiveness of
this Amendment, the “Existing Purchase Agreement”; and as hereby and may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”).  Defined terms used herein but not otherwise
defined shall have the meaning ascribed to them in the Purchase Agreement
(including as amended hereby).
 
RECITALS
 
WHEREAS, pursuant to the Existing Purchase Agreement, the Company sold and
issued to the Lenders secured senior convertible promissory notes in the
aggregate principal amount of Seven Million Dollars ($7,000,000) (the “Existing
Notes”), together with warrants (as heretofore, hereby or hereafter amended,
restated, supplemented or otherwise modified from time to time, the “Warrants”)
to purchase common stock of the Company determined in accordance with the terms
thereof and as provided therein; and
 
WHEREAS, the Company wishes to increase the aggregate outstanding principal
amount of the Existing Notes by $500,000 on the terms and conditions set forth
herein; and
 
WHEREAS, the Company and the Lenders desire to amend certain other terms of the
Existing Purchase Agreement, the Existing Notes and the Security Agreement, and
the Lenders have agreed to waive all Events of Default and covenant breaches
outstanding under the Existing Purchase Agreement, and to waive the Company’s
obligation to obtain consents from certain security holders with respect to the
transactions contemplated by this Amendment; and
 
WHEREAS, the Lenders constitute the holders of all of the aggregate principal
amount of Existing Notes outstanding.
 
AMENDMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Amendments to Purchase Agreement.  Effective as of the date hereof,
the Existing Purchase Agreement is hereby amended as follows:
 
1.1           Section 1 (Definitions) of the Purchase Agreement is amended to
delete the letter designations “(a)” through “(o)” therein without deleting any
of the text that follows each such letter.
 
1.2           The following new definitions are added to Section 1 of the
Purchase Agreement in appropriate alphabetical order:
 
“Amended and Restated Notes” shall mean those Amended and Restated Secured
Senior Convertible Promissory Notes, in substantially the form annexed to the
Second Amendment as Exhibit 1, issued to the Lenders on the date of the closing
of the transactions under the Second Amendment.
 
“Consideration (Tranche B)” shall mean the aggregate consideration paid,
concurrently with the execution and delivery of the Second Amendment, by
specified Lenders purchasing the Tranche B Portion as set forth on the Schedule
of Lenders.
 
“Consideration (Tranche C)” shall mean the aggregate consideration paid by those
Lenders purchasing the Tranche C Portion as specified under the Second Amended
and Restated Notes (if applicable) in the respective amounts set forth on
Exhibit 3 annexed to the Second Amendment.
 
“Second Amended and Restated Notes” shall mean those Second Amended and Restated
Secured Senior Convertible Promissory Notes, in substantially the same form as
the Amended and Restated Notes but reflecting the Tranche C Portion, that may be
issued to the Lenders pursuant to Section 4 of the Second Amendment.
 
“Second Amendment” shall mean the Second Amendment to Note and Warrant Purchase
Agreement and Promissory Notes and First Amendment to Security Agreement dated
as of December 16, 2011 by and among the Company and the Lenders.
 
“Tranche A Portion” shall mean the aggregate original principal amount of
$7,000,000 in Secured Senior Convertible Promissory Notes originally issued by
the Company on December 6, 2010 to the Lenders under this Agreement, which
Secured Senior Convertible Promissory Notes were replaced by the Amended and
Restated Notes on the closing of the transactions under the Second Amendment.
 
“Tranche B Portion” shall mean a loan in the aggregate original principal amount
of $500,000 made to the Company on the date of the Second Amendment, represented
by the Consideration (Tranche B), with each Lender’s share, if any, of the
Tranche B Portion reflected on such Lender’s Amended and Restated Note.
 
 
2

--------------------------------------------------------------------------------

 
 
“Tranche C Portion” shall mean a loan in the aggregate original principal amount
of $500,000 that may be made to the Company by participating Lenders pursuant to
and subject to the satisfaction of certain conditions set forth in the Second
Amendment represented by the Consideration (Tranche C), with each Lender’s
share, if any, of the Tranche C Portion, reflected on such Lender’s Second
Amended and Restated Note, if issued.
 
1.3           The definition of “Maturity Date” in Section 1 of the Purchase
Agreement is amended by replacing clause (iii) with the following:  “(iii)
February 16, 2012”.
 
1.4           The definition of “Notes” in Section 1 of the Purchase Agreement
is deleted in its entirety and replaced by the following:
 
“‘Notes’ shall mean the Amended and Restated Notes and, upon issuance, the
Second Amended and Restated Notes.”
 
1.5           The text of Section 2.2(a) (Note Conversion) is deleted in its
entirety and replaced by the following:
 
“(a) Next Equity Financing.  Any unpaid principal and unpaid accrued interest of
each Note shall automatically be converted into Conversion Shares upon the
closing of the Next Preferred Equity Financing.  The number of Conversion Shares
to be issued upon such conversion shall be equal to:
 
“(i) the quotient obtained by dividing (A) (I) the product of 1.2 and the
outstanding principal amount on the share of the Tranche A Portion represented
by a Note (for purposes of this Section 2.2, such Note’s “Tranche A Share”) to
be converted on the date of conversion, plus (II) the unpaid accrued interest on
such Tranche A Share, by (B) the Conversion Price; plus
 
(ii) the quotient obtained by dividing (A) (I) the outstanding principal amount
on the share of the Tranche B Portion represented by a Note (for purposes of
this Section 2.2, such Note’s “Tranche B Share”) and the outstanding principal
amount on the share of the Tranche C Portion represented by a Note (for purposes
of this Section 2.2, such Note’s “Tranche C Share”) to be converted on the date
of conversion, plus (II) the unpaid accrued interest on such Tranche B Share and
Tranche C Share, by (B) the Conversion Price.
 
At least five (5) days prior to the closing of the Next Preferred Equity
Financing, the Company shall notify the holder of each Note in writing of the
terms under which the Equity Securities of the Company will be sold in such
financing. The issuance of Conversion Shares pursuant to the conversion of each
Note shall be upon and subject to the same terms and conditions applicable to
the New Preferred Stock sold in the Next Preferred Equity Financing.”
 
1.6           Sections 8.3 (Use of Proceeds) is amended to delete the text
following the words “working capital” and replace such text with a period.
 
 
3

--------------------------------------------------------------------------------

 
 
1.7           Section 8.9 (Disclosure) shall not apply to the transactions
contemplated by or referred to in this Amendment, including, without limitation,
the issuance of the Amended and Restated Notes and the issuance of any Second
Amended and Restated Notes.
 
1.8           The text of Section 8.6 (Rule 144) is deleted and the words
“Intentionally Deleted” are inserted in lieu thereof.
 
1.9           The text of Section 8.7 (Issuance and Quotation) is deleted and
the words “Intentionally Deleted” are inserted in lieu thereof.
 
1.10           Section 8.11(e) (Right of First Refusal) is amended to delete the
period contained at the end of clause (vii) thereof and replace it with “; and”
and to insert the following clause (viii) after clause (vii) contained therein:
 
“(viii)  any promissory notes that may be issued pursuant to the Second
Amendment.”
 
1.11           Section 9.2 (Pro Rata Treatment) is amended and restated to read
in its entirety as follows:
 
“9.2          Pro Rata Treatment.  Whether or not a default or Event of Default
exists, each payment or prepayment of principal (scheduled or unscheduled) or
premium, if any, of the Notes and each payment of interest on the Notes shall be
allocated among the Lenders in accordance with the following procedures:
 
(a)          any prepayments made between the date hereof and the Maturity Date
in respect of the Tranche A Portion shall be for an amount equal to (A) 1.2
multiplied by the then outstanding Tranche A Portion, plus (B) the unpaid
accrued interest thereon,
 
(b)          any prepayments made between the date hereof and the Maturity Date
in respect of the Tranche B Portion shall be for an amount equal to (A) the then
outstanding Tranche B Portion, plus (B) the unpaid interest thereon,
 
(c)          any prepayments made between the date hereof and the Maturity Date
in respect of the Tranche C Portion, if applicable, shall be for an amount equal
to (A) the then outstanding Tranche C Portion, plus (B) the unpaid interest
thereon and
 
(d)   any payments and/or prepayments must (A) first, be made pro rata to each
holder of the Tranche B Portion and Tranche C Portion (or a Participant thereof
(as defined in the Second Amendment) designated by the Lenders) based on the
ratio that the aggregate principal value of such holder’s portion of the Tranche
B Portion and Tranche C Portion bears to the aggregate principal value of the
Tranche B Portion and Tranche C Portion issued pursuant to this Agreement and
(B) next, be made pro rata to each holder of the Tranche A Portion based on the
ratio that the aggregate principal value of such holder’s portion of the Tranche
A Portion bears to the aggregate principal value of the Tranche A Portion issued
to all Lenders pursuant to this Agreement.  The Company hereby waives demand,
notice, presentment, protest and notice of dishonor.”
 
 
4

--------------------------------------------------------------------------------

 
 
1.12           Section 9.4 (Governing Law) is amended to change the reference to
“New York” in the first sentence thereof to read “Delaware”.
 
2.           Security Agreement.
 
2.1           The initial paragraph of the Security Agreement is amended to
restate the definition of the Purchase Agreement to read in its entirety as
follows: “(as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”)”.
 
2.2           The absence of any consents or approvals to grant security
interests in “Excluded Contract Rights” (as defined in the Security Agreement)
(including those which are no longer “Excluded Contract Rights” based on prior
receipt of consents or approvals) shall not constitute an Event of Default, nor
shall the Company be obligated to seek such consents or approval, nor shall
their existence constitute the subject matter of any representation or warranty
(or be deemed to constitute a misrepresentation) in or relating to the Purchase
Agreement or the Security Agreement or any related documents. If any such
consents or approvals are required for granting a security interest with respect
to the Tranche B Portion or the Tranche C Portion and such consents or approvals
are not obtained, the applicable “Excluded Contract Rights” shall not secure the
Company’s obligations under the Tranche B Portion or the Tranche C Portion.
 
3.           Tranche B Portion and Amended and Restated Notes.
 
3.1           In return for the Consideration (Tranche B) paid by the applicable
Lenders (or a Participant thereof (as defined below) designated by the Lenders),
in the respective amounts set forth on the Schedule of Lenders attached to this
Amendment, concurrently with execution and delivery of this Amendment, the
Company shall issue to each Lender, including those who are not participating in
the Tranche B Portion, one or more Amended and Restated Notes.  Each such
Amended and Restated Note shall constitute an amendment and restatement of and
substitution for the respective Existing Notes heretofore issued on December 6,
2010 to each respective Lender under the Existing Purchase Agreement.  Each
Lender shall, upon receipt from the Company of the Amended and Restated Note as
herein provided, mark its Existing Note “Replaced by Amended and Restated Note”
and return such Existing Note to the Company.
 
3.2           Exhibit A (form of Secured Senior Promissory Note) annexed to the
Purchase Agreement is hereby deleted and Exhibit 1 annexed to this Second
Amendment is hereby substituted therefor.
 
3.3           The Schedule of Lenders annexed to the Purchase Agreement is
hereby amended and restated to read in its entirety as set forth on Exhibit 2
annexed to this Amendment.
 
3.4           (a)           Any Lender may at any time, without the consent of,
or notice to, the Company, sell participations to any person or entity approved
in writing in advance by the Company (each a “Participant”) in all or a portion
of such Lender’s share of the Tranche B Portion and such Lender’s rights and/or
obligations under the Tranche B Portion; provided that (i) such Lender’s
obligations under the Purchase Agreement and all documents relating thereto or
executed and delivered in connection therewith shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Company and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Purchase Agreement, the Notes, the
Security Agreement, and the other Transaction Documents and (iv) the Company
shall be entitled to rely on such Lender’s approval of any amendments,
modifications or waivers of any provisions of any of the foregoing agreements,
instruments or documents in accordance with the terms of such agreements,
instruments or documents.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Company acknowledges and agrees that (i) for mechanical ease,
each Lender shall be entitled to direct the Company to make payments otherwise
due to such Lender to a Participant and (ii) for mechanical ease, in connection
with the Participant’s purchase of participations in the Tranche B Portion, the
Lenders may request that the payment owing by the Participant to the respective
Lenders instead be sent on behalf of the respective Lenders directly to the
Company, provided that it is understood and agreed that no such direction nor
the Company’s receipt of payments from a Participant, nor the payment to the
Company by a Participant as directed in this subsection (b) shall in any respect
modify the terms of Section 3.4 in respect of the Company’s relationship with
the Lenders or confer any rights or obligations upon a Participant, nor shall
any such direction cause privity to exist between the Company and the
Participant.
 
(c)           Any agreement or instrument pursuant to which a Lender sells a
participation shall provide that such Lender shall retain the sole right to
enforce the Purchase Agreement, the Notes (including the Amended and Restated
Notes and (if any) Second Amended and Restated Notes, the Security Agreement and
the other Transaction Documents.
 
(d)           The Lenders and the Company acknowledge and agree that, on the
date of this Second Amendment, one or more Lenders will be selling
participations in the Tranche B Portion of the Amended and Restated Notes to a
Participant in the aggregate principal amount of $125,000.
 
4.           Tranche C Portion.
 
4.1           Effective upon satisfaction of the conditions set forth in Section
4.2 of this Amendment, each of the Lenders purchasing a share of the Tranche B
Portion shall, on or before January 16, 2012, pay its Consideration (Tranche C)
(as defined in Section 1.2 of this Amendment).  Upon payment of its
Consideration (Tranche C) by each such Lender (or a Participant thereof
designated by such Lender), the Company shall issue to all Lenders (including
those who did not participate in the Tranche C Portion) one or more Second
Amended and Restated Notes (as defined in Section 1.2 of this Amendment) on the
same terms as the respective Amended and Restated Notes issued on the date
hereof but reflecting each Lender’s share of the Tranche A Portion and Tranche B
Portion (if any), and each Lender’s share, if any, of the Tranche C Portion,
with the Tranche C Portion to bear interest at the same interest rate as the
Tranche B Portion from the date of payment of the Consideration (Tranche C) to
the Company and otherwise having and payable upon the same terms as the Tranche
B Portion. Each such Second Amended and Restated Note shall constitute an
amendment and restatement of and substitution for the respective Amended and
Restated Notes theretofore issued to each respective Lender.  Each Lender shall,
upon receipt from the Company of the Second Amended and Restated Note as herein
provided, mark its Amended and Restated Note “Replaced by Second Amended and
Restated Note” and return such Amended and Restated Note to the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2           Conditions to issuance of the Tranche C Portion:
 
(a)           The Lenders’ obligation to purchase the Tranche C Potion shall be
subject to the satisfaction (or waiver, to the extent permitted under applicable
law) of the following conditions:
 
(i)           On or after January 12, 2012 (but prior to January 16, 2012), the
Company or its financial advisor receives, from a party set forth in Section
4.2(a) of the Disclosure Schedule, written correspondence stating that such
party is actively pursuing, and working towards proposing, a transaction
pursuant to which it will (i) acquire, directly or indirectly, the securities or
assets of the Company, through a merger, consolidation, tender offer or other
business combination, or all or substantially all of the Company’s assets, or
(ii) enter into a strategic investment or licensing partnership pursuant to
which a significant investment will be made in the Company.  To the extent that
the notice referenced in this Section 4.2(a) is not received, then each Lender
may elect in its sole discretion whether to acquire its share of the Tranche C
Portion set forth on Exhibit 3 annexed hereto.  Each Lender purchasing a share
of the Tranche B Portion shall be entitled to acquire the share of the Tranche C
Portion of any other Lender that elects not to purchase its share of the Tranche
C Portion as set forth on Exhibit 3 annexed hereto, divided pro rata, on the
basis of each Lender’s share of the Tranche B Portion, in the event that one or
more Lenders wish to purchase the non-purchasing Lender’s share of the Tranche C
Portion.
 
(ii)           As of the date the Second Amended and Restated Notes are issued,
the representations in Sections 5.1 and 5.2 of the Existing Purchase Agreement
shall be true and correct solely as they relate to the issuance of the Second
Amended and Restated Notes, provided that all references therein to “this
Agreement” or “the Notes” shall be deemed to refer instead to the Second
Amendment and the Second Amended and Restated Notes, and the Lenders shall
receive a certificate signed by an authorized officer of the Company stating
such.
 
(b)           The Company’s obligation to accept payment for, and issue, the
Tranche C Potion shall be subject to the satisfaction (or waiver, to the extent
permitted under applicable law) of the following condition:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           As of the date the Second Amended and Restated Notes are issued,
the representations in Section 6 of the Existing Purchase Agreement shall
be  true and correct solely as they relate to the issuance of the Second Amended
and Restated Notes, provided that all references therein to “this Agreement” or
“the Notes” shall be deemed to refer instead to the Second Amendment and the
Second Amended and Restated Notes, and the Company shall receive a certificate
signed by authorized officers of the Lenders stating such.
 
4.3           If the Second Amended and Restated Notes are issued pursuant to
the terms of this Section 4, the Schedule of Lenders annexed to the Purchase
Agreement will be amended and restated to include the Consideration (Tranche C),
and concurrently with such issuance (if any), Exhibit A to the Purchase
Agreement shall be deemed amended and restated to reflect the Second Amended and
Restated Notes.
 
4.4           (a)           Any Lender purchasing a share of the Tranche C
Portion may at any time, without the consent of, or notice to, the Company, sell
participations to a Participant in all or a portion of such Lender’s share of
the Tranche C Portion and such Lender’s rights and/or obligations under the
Tranche C Portion, provided that all such participations shall be upon the same
terms as are provided in Section 3.4 of this Second Amendment as if the
references in Section 3.4 to “Tranche B Portion” include “Tranche C Portion” as
well.
 
(b)           The Lenders and the Company acknowledge and agree that, on the
date (if any) of issuance of the Tranche C Portion, one or more Lenders will be
selling participations in the Tranche C Portion of the Second Amended and
Restated Notes to a Participant in the aggregate principal amount of $125,000.
 
5.           Representations and Warranties.
 
5.1           The Company represents and warrants as of the date hereof that the
representations in Sections 5.1 and 5.2 of the Existing Purchase Agreement are
true and correct solely as they relate to this Amendment and the specific
transactions contemplated hereby, and that all references therein to “this
Agreement” or “the Notes” shall be deemed to refer instead to this Amendment and
the Amended and Restated Notes (and if applicable when issued, the Second
Amended and Restated Notes).  The Lenders acknowledge and agree that the Company
is not making, and has not made, whether orally or in writing (herein or in any
existing agreement or document), any other representations or warranties to the
Lenders in connection with the consummation of the transactions contemplated by
this Amendment, the issuance of any Notes, the validity, enforceability or
perfection of any security interest (in respect of any Excluded Contract Rights
or otherwise), or otherwise.
 
5.2           Each Lender hereby represents and warrants that as of the date
hereof the representations in Section 6 of the Existing Purchase Agreement are
true and correct with respect to this Amendment as though all references therein
to “this Agreement” and “the Notes” referred instead to this Amendment and the
Amended and Restated Notes.
 
 
8

--------------------------------------------------------------------------------

 
 
6.           Waiver.  Effective as of the date hereof:
 
6.1           The Lenders hereby waive each Event of Default that is in
existence on the date hereof with the effect that such Events of Default shall
not, at any time, be considered an “Event of Default” under the Purchase
Agreement.  The Lenders hereby waive any existing breach of the covenants in
Section 8.6 and Section 8.7 of the Existing Purchase Agreement with the effect
that such covenants shall not apply to the Company from and after the date
hereof.
 
6.2           The Lenders hereby waive the Company’s failure to obtain any
consents or waivers that may be necessary or appropriate in connection with, or
that may be triggered by the consummation of, the transactions contemplated by
this Amendment, including, without limitation, the issuance of the Amended and
Restated Notes and (if any) the Second Amended and Restated Notes.  The Lenders
further acknowledge and agree that the Company’s failure to obtain any such
consents or waivers shall not constitute an Event of Default under the Purchase
Agreement.  In furtherance thereof, the Lenders acknowledge and agree that the
holders of the Company’s Series C Convertible Preferred Stock, par value $0.10
per share (the “Series C Stock”), have rights of first refusal (the “Series C
Rights”) with respect to the issuance of the Amended and Restated Notes and the
potential issuance of the Second Amended and Restated Notes. The Lenders further
acknowledge and agree that the Company has not sought waivers of the Series C
Rights from the requisite holders of Series C Stock, and that the Company will
seek such waivers as soon as reasonably possible after the issuance of the
Amended and Restated Notes.  In the event that any Series C Rights are
exercised, each Lender purchasing an Amended and Restated Note and who has
committed to purchase a Second Amended and Restated Note agrees to sell a
portion of its Amended and Restated Note and to reduce its commitment for the
Second Amended and Restated Notes to the extent necessary for the Company to
comply with the Series C Rights; provided, that, any such sale or reduction
shall be made on a pro rata basis among the applicable Lenders based on each
such Lender’s share of the Consideration (Tranche B) or Consideration (Tranche
C), as applicable.  In such event, the Lenders agree that the Company may take
all actions necessary to document and effect the exercise of the Series C
Rights.
 
6.3           The Lenders hereby waive their “rights of first refusal” set forth
in Section 8.11 of the Existing Purchase Agreement solely with respect to the
issuance of the Amended and Restated Notes and the Second Amended and Restated
Notes (if applicable).
 
6.4           Corriente Master Fund, L.P. hereby consents to the transactions
contemplated by this Amendment, and waives its “right of first refusal” solely
with respect to the issuance of the Amended and Restated Notes (and the Second
Amended and Restated Notes (if applicable)), pursuant to Section 3.1 of that
certain Stock and Warrant Subscription Agreement dated as of April 28, 2008.
 
6.5           Each of General Electric Pension Trust and Corriente Master Fund,
L.P. hereby waives its “right of first refusal” solely with respect to the
issuance of the Amended and Restated Notes and the Second Amended and Restated
Notes (if applicable), pursuant to Section 3.1 of that certain Stock and Warrant
Subscription Agreement, dated as of November 19, 2007.
 
 
9

--------------------------------------------------------------------------------

 
 
6.6           General Electric Pension Trust hereby waives its “right of first
refusal” solely with respect to the issuance of the Amended and Restated Notes
and the Second Amended and Restated Notes (if applicable), pursuant to Section
3.1 of the Series C Purchase Agreement.
 
7.           Conditions to Effectiveness.  This Amendment shall become effective
upon execution and delivery hereof by the Company and each of the requisite
Lenders.
 
8.           Acknowledgements and References to and Effect on the Transaction
Documents and the Security Agreement.
 
8.1           On and after the date hereof, each and any reference in the
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference in each of the Amended and Restated Notes,
the Second Amended and Restated Notes (if issued), the Warrants and the Security
Agreement to the Purchase Agreement, “thereunder”, “thereof,” “therein” or words
of like import, shall mean and be a reference to the Purchase Agreement as
amended by this Amendment.  Except as specifically amended or waived herein, the
Purchase Agreement shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed.
 
8.2           On and after the date hereof, each and any reference in the
Amended and Restated Notes or the Second Amended and Restated Notes (if issued)
to “this Note,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference in each of the Purchase Agreement, the Warrants and the Security
Agreement to the Notes, “thereunder”, “thereof,” “therein” or words of like
import (for avoidance of doubt, in each case other than references in
representations and warranties made in respect of the Notes under the Purchase
Agreement, the Warrants or the Security Agreement which are no longer in effect,
except as and to the extent set forth in Section 5.1 hereof), shall mean and be
a reference to the Amended and Restated Notes or, if applicable, the Second
Amended and Restated Notes, as they may from time to time be amended, restated,
supplemented or otherwise modified.
 
8.3           (a)           The Company acknowledges and confirms that, subject
to Section 2.2, the liens and security interests granted pursuant to the
Security Agreement secure the indebtedness, liabilities and obligations of the
Company to the Lenders under the Existing Purchase Agreement, as amended hereby,
whether or not so stated in the Security Agreement, and that the term
“Obligations” as used therein (or any other term used therein to describe or
refer to the indebtedness, liabilities and obligations of the Company to the
Lenders arising in respect of the Purchase Agreement) includes, without
limitation, the indebtedness, liabilities and obligations of the Company under
the Existing Purchase Agreement, as amended hereby and under the Amended and
Restated Notes, the Second Amended and Restated Notes (if applicable), and any
other promissory notes issued pursuant to the Purchase Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           On and after the date hereof, each and any reference in the
Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference in each of the Amended and Restated Notes,
the Second Amended and Restated Notes (if issued), the Warrants and the Purchase
Agreement to the Security Agreement, “thereunder,” “thereof,” “therein,” or
words of like import, shall mean and be a reference to the Security Agreement as
amended by this Amendment and as it may hereafter from time to time be amended,
restated, supplemented or otherwise modified.
 
9.           Further Assurances.  From and after the date of this Amendment,
upon the request of a Lender or the Company, the Company and the Lenders shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carryout and to effectuate
fully the intent and purpose of this Amendment.
 
10.         Execution in Counterparts; Facsimile or Electronic Delivery.  This
Amendment may be executed in any number of counterparts and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
Amendment.  Execution and delivery of this Amendment by facsimile or electronic
exchange bearing the copies of a party’s signature shall constitute a valid and
binding execution and delivery of this Agreement by such party.  Such facsimile
or electronic copies shall constitute enforceable original documents.
 
11.         Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware, without regard
to the choice of law principles thereof.
 
12.         Submission to Jurisdiction.  Each party hereto agrees that any legal
action or other legal proceeding (whether in tort, contract or otherwise)
relating to this Amendment or the enforcement of any provision of this Amendment
or any of the transactions contemplated hereby, or in respect of any oral
representations made or alleged to be made in connection herewith, shall be
brought or otherwise commenced exclusively in any state or federal court located
in New York County, New York in accordance with the provisions of Section 9.4 of
the Purchase Agreement as if such provisions were incorporated and set forth
herein in full.
 
13.         Expenses.  Notwithstanding anything to the contrary in the
Transaction Documents and the Security Agreement, each party shall be
responsible for the expenses it incurs with respect to the negotiation,
execution, delivery and performance of this Amendment and the consummation of
the transactions contemplated hereby, including, without limitation, the
issuance of the Amended and Restated Notes and the Second Amended and Restated
Notes, if applicable.
 
14.         Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction.  Each Lender agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Lender or any of its officers, partners,
employees or representatives is responsible.  The Company agrees to indemnify
and hold harmless each Lender from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 


 


 


 
 
[Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

 
NEUROLOGIX, INC.
                   
By:
/s/ Clark Johnson
   
Name:
Clark Johnson
   
Title:
Chief Executive Officer
                   
By:
/s/ Marc L. Panoff
   
Name:
Marc L. Panoff
   
Title:
Chief Financial Officer, Treasurer and Secretary
 







 
 
 

 


 
 
 
 
 
[SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND
PROMISSORY NOTES AND FIRST AMENDMENT TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 
LENDER:
           
GENERAL ELECTRIC PENSION TRUST
           
By:
GE Asset Management Incorporated,
     
its Investment Manager
           
By:
/s/ B.C. Sophia Tsai
   
Name:
B.C. Sophia Tsai
   
Title:
Vice President and Managing Director
 









 
 
 
 
 
 
 
 
[SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND
PROMISSORY NOTES AND FIRST AMENDMENT TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 
LENDER:
           
CORRIENTE MASTER FUND, L.P.
           
By:
Corriente Capital Management, L.P.,
     
its Managing Partner
           
By:
Corriente Advisors, LLC,
     
its General Partner
           
By:
/s/ Robert W. Lydick
   
Name:
Robert W. Lydick
   
Title:
Chief Legal Officer
 















 
 
 
 
 
 
[SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND
PROMISSORY NOTES AND FIRST AMENDMENT TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 





 
LENDER:
           
PALISADE CONCENTRATED EQUITY
   
PARTNERSHIP II, L.P.
   
By:
Palisade Concentrated Holdings II, LLC,
     
its General Partner
           
By:
/s/ Jeffrey D. Serkes
   
Name:
Jeffrey D. Serkes
   
Title:
Authorized Signatory
 











 
 
 
 
[SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND
PROMISSORY NOTES AND FIRST AMENDMENT TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


FORM OF NOTE
 
(in replacement of current Exhibit A to Purchase Agreement)
 




 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 1 - Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
SCHEDULE OF LENDERS
 


Lender
Lender share of
Tranche A Portion
Consideration (Tranche B) and Lender share of Tranche B Portion
Aggregate Principal Amount as of date of the Second Amendment
General Electric Pension Trust
$2,000,000.00
$142,857.00
$2,142,857.00
Corriente Master Fund, L.P.
$2,000,000.00
$142,857.00
$2,142,857.00
Palisade Concentrated Equity Partnership II, L.P.
$3,000,000.00
$214,286.00
$3,214,286.00

 


 
 
 
 
 
 
 
 
Exhibit 2 - Page 1
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3
 
SCHEDULE OF LENDERS


 
Lender
Lender share of Tranche A Portion
Consideration (Tranche B) and Lender share of Tranche B Portion
Aggregate Principal Amount as of date of the Second Amendment
Consideration (Tranche C) and Lender share of Tranche C Portion
Aggregate Principal Amount as of the date (if any) of Tranche C Portion issuance
General Electric Pension Trust
$2,000,000.00
$142,857.00
$2,142,857.00
$142,857.00
$2,285,714.00
Corriente Master Fund, L.P.
$2,000,000.00
$142,857.00
$2,142,857.00
$142,857.00
$2,285,714.00
Palisade Concentrated Equity Partnership II, L.P.
$3,000,000.00
$214,286.00
$3,214,286.00
$214,286.00
$3,428,572.00

 

 
 
 
 
 
 
 
 
Exhibit 3 - Page 1
 
 

--------------------------------------------------------------------------------

 